ALD-074 and ALD-075                                        NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT
                            ___________

                           Nos. 16-3716 & 16-3717
                                ___________

                      KAREEM HASSAN MILLHOUSE,
                                         Appellant in C.A. No. 16-3716

                                      v.

                            WARDEN EBBERT
                        (D.C. Civ. No. 1-14-cv-01844)
                                ___________


                      KAREEM HASSAN MILLHOUSE,
                                         Appellant in C.A. No. 16-3717

                                      v.

                              DAVID EBBERT
                        (D.C. Civ. No. 1-15-cv-00013)
                  ____________________________________

                On Appeal from the United States District Court
                    for the Middle District of Pennsylvania
                 District Judge: Honorable Sylvia H. Rambo
                 ____________________________________

                    Submitted for Possible Summary Action
               Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                               December 15, 2016
           Before: MCKEE, JORDAN and RESTREPO, Circuit Judges

                       (Opinion filed: January 25, 2017)
                                  _________
                                             OPINION*
                                             _________
PER CURIAM

          Kareem Hassan Millhouse1 is a federal prisoner incarcerated at USP-Lewisburg.

These appeals arise from the District Court’s refusal to seal its opinions addressing two of

the many habeas petitions that Millhouse has filed under 28 U.S.C. § 2241. We will

affirm.

          In the first action (M.D. Pa. Civ. No. 1-14-cv-01844), Millhouse filed a petition

alleging that prison personnel wrongfully gave him the reputation of being a “snitch” and

subjected him to threats from other inmates. In 2014, the District Court dismissed the

petition without prejudice to Millhouse’s ability to raise his claims in a civil rights action.

Millhouse did not appeal. In the second action (M.D. Pa. Civ. No. 1-15-cv-00013),

Millhouse filed a petition alleging that prison personnel deprived him of due process

during a disciplinary hearing. The District Court denied that petition both for failure to

exhaust and on the merits. Millhouse appealed at C.A. No. 16-3634, but that appeal was

dismissed for his failure to file a brief.

          In both actions, Millhouse filed motions to seal the District Court’s opinions after

the District Court issued them. The District Court denied those motions by the same




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.

                                                 2
order entered in both actions on September 7, 2016.2 Millhouse appeals from those

rulings. We have jurisdiction under 28 U.S.C. § 1291 to review orders denying a motion

to seal. See In re Newark Morning Ledger Co., 260 F.3d 217, 220 (3d Cir. 2001). We

generally review such orders for abuse of discretion. See In re Cendant Corp., 260 F.3d
183, 197 (3d Cir. 2001). We perceive none here.

       In denying Millhouse’s motions, the District Court relied primarily on the fact that

the information he sought to seal already had been publicly available for over two years

in the first action and over one year in the second action. The District Court did not

identify the legal significance of that fact or otherwise address the standard for sealing

judicial records. Nevertheless, we cannot say that the District Court abused its discretion

in denying these motions.

       There is a “strong presumption” of public access to judicial records, and “[t]he

party seeking to seal any part of a judicial record bears the heavy burden” of rebutting

that presumption. Miller v. Indiana Hosp., 16 F.3d 549, 551 (3d Cir. 1994) (quotation

marks omitted). In particular, the party “bears the heavy burden of showing that the

material is the kind of information that courts will protect and that disclosure will work a


1
  Millhouse spells his name as “Milhouse,” which is how it appears on the District
Court’s dockets, but Bureau of Prisons records indicate that the correct spelling is
“Millhouse,” as it appears on our docket and as we will refer to him.
2
  The District Court’s order also denied a similar motion to seal that Millhouse had filed
in a third action. Millhouse appealed the denial of that motion at C.A. No. 16-3718, but
that appeal was dismissed for his failure to pay the filing fee or file the proper in forma
pauperis forms.
                                              3
clearly defined and serious injury to the party seeking closure.” Id. (quotation marks

omitted). “Broad allegations of harm, bereft of specific examples or articulated

reasoning, are insufficient.” In re Cendant Corp., 260 F.3d at 194.

       Miller’s one-page requests to seal the District Court’s opinions in these actions did

not satisfy this heavy burden. Miller asserted in both actions that, if the District Court’s

opinions remained publicly available, they could lead other inmates to brand him as a

“rat.” In its opinion in the first action, however, the District Court merely repeated the

allegation in Millhouse’s own petition (which he did not seek to seal) that prison

personnel had wrongfully given him that reputation. The opinion did not provide any

specifics in that regard or suggest that Millhouse actually had informed on other inmates.

       Similarly, in its opinion in the second action, the District Court merely repeated

assertions contained in the Government’s response (which Millhouse also did not seek to

seal) that Millhouse disclaimed his involvement in a plot to escape by claiming that

another inmate was involved but that he was not. The District Court did not express any

opinion on anything that Millhouse may have said. Millhouse also did not allege that the

public availability of this information for over one year had resulted in any threats or that

its continued availability might result in any particular threat in the future.

       For these reasons, we will affirm the judgments of the District Court.




                                               4